        Case 7:19-cv-00639-CS-LMS Document 139 Filed 09/08/20 Page 1 of 2




ÙNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

M.G., P.C., C.J., M.J., J.R., D.R., S.D., W.P., and D.H.,
individually and on behalf of all similarly situated,

                                                             Plaintiffs,

                              -against-

ANDREW CUOMO, in his official capacity as the Governor                      19-cv-639 (CS) (LMS)
of the State of New York, the NEW YORK STATE OFFICE
OF MENTAL HEALTH, ANN MARIE T. SULLIVAN, in
her official capacity as the Commissioner of the New York
State Office of Mental Health, the NEW YORK STATE
DEPARTMENT              OF      CORRECTIONS          AND
COMMUNITY            SUPERVISION,       ANTHONY         J.
ANNUCCI, in his official capacity as the Acting
Commissioner of the New York State Department of
Corrections and Community Supervision, ANNE MARIE
MCGRATH, in her official capacity as Associate
Commissioner of the New York State Department of
Corrections and Community Supervision,


                                                      Defendants.
----------------------------------------------------------------------- x

           ORDER ON PLAINTIFFS’ MOTION TO PROCEED ANONYMOUSLY

        WHEREAS, on January 28, 2019, Plaintiffs in the above-captioned case moved ex parte

for permission to proceed anonymously by means of the pseudonyms M.G., P.C., C.J., M.J., J.R.,

and D.R.; and

        WHEREAS, on February 7, 2019, the Court granted Plaintiffs’ motion; and

        WHEREAS, on August 27, 2020, Plaintiffs filed their Second Amended Complaint in

this action, adding new Plaintiffs S.D., W.P. and D.H.; and

        WHEREAS, on September 4, 2020, the new Plaintiffs moved for permission to proceed

anonymously by means of the pseudonyms S.D., W.P., and D.H.; and


                                                         1
       Case 7:19-cv-00639-CS-LMS Document 139 Filed 09/08/20 Page 2 of 2




        WHEREAS, Defendants have consented to Plaintiffs’ motion; and

        WHEREAS, Plaintiffs have demonstrated a compelling interest in proceeding

anonymously; and

        WHEREAS, permitting Plaintiffs to proceed anonymously will not prejudice Defendants;

and

        WHEREAS, the public interest weighs in favor of granting Plaintiffs’ motion;

        IT IS HEREBY

        ORDERED that Plaintiffs’ motion to proceed anonymously by means of the pseudonyms

reflected in the caption of this Order is GRANTED; and it is further

        ORDERED that all public filings will proceed anonymously by means of the pseudonyms

reflected in this Order, and that all other filings will be under seal to the extent they reveal the

identities of the Plaintiffs; and it is further

        ORDERED that Defendants and their legal counsel and staff, and Plaintiffs’ legal counsel

and staff are prohibited from publicly disclosing the names of the Plaintiffs unless and until

further ordered by this Court; and it is further

        ORDERED that within one business day of the date of this Order, Plaintiffs’ shall

disclose to Defendants’ legal counsel the identity of each of the named Plaintiffs.


                  8 2020
Dated: September __,
       White Plains, New York

                                                               SO ORDERED



                                                               _____________________________
                                                               LISA M. SMITH, U.S.M.J.

                                                                 The Clerk shall terminate Doc. 137.

                                                   2
